 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
 8                                  EASTERN DISTRICT OF CALIFORNIA

 9

10    MONICO J. QUIROGA III,                               Case No. 1:15-cv-01697-AWI-JDP
11                          Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                           RECOMMENDATIONS REGARDING
12           v.                                            DENIAL OF MOTION FOR PRELIMINARY
                                                           INJUNCTION
13    TIMOTHY KING, et al.,
                                                           (ECF No. 56)
14                          Defendants.
15

16               Plaintiff Monico J. Quiroga III is a state prisoner proceeding without counsel in this civil

17    rights action pursuant to 42 U.S.C. § 1983. He brings a Fourteenth Amendment Due Process

18    claim against defendants O. Fuentos and Timothy King. This matter was referred to a United

19    States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20               On July 26, 2018, plaintiff filed a motion requesting to “add jurisdiction [pursuant] to 28

21    U.S.C. § 2361” and a preliminary injunction. (ECF No. 54.) On August 2, 2018, the assigned

22    Magistrate Judge issued findings and recommendations recommending denial of the motion.

23    (ECF No. 56.) Plaintiff untimely filed objections on August 23, 2018. (ECF No. 57.)

24          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this Court has conducted a

25   de novo review of the case. Having carefully reviewed the entire file, the Court concludes that

26   the Magistrate Judge’s findings and recommendations are supported by the record and by proper

27   analysis.

28          Accordingly, IT IS HEREBY ORDERED that:
                                                          1
 1      1. The findings and recommendations issued on August 2, 2018, (ECF No. 56), are adopted

 2         in full;

 3      2. Plaintiff’s motion for injunctive relief, (ECF No. 54), is denied; and

 4      3. The matter is referred back to the assigned Magistrate Judge for further proceedings

 5         consistent with this order.

 6
     IT IS SO ORDERED.
 7

 8   Dated: October 2, 2018
                                                SENIOR DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
